Citation Nr: 0334024	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973, 
and also served in the United States Naval Reserve.  On 
September 13, 1992, the veteran was on inactive duty for 
training (INACDUTRA) and was found to be unfit for military 
service because of syncope due to paroxysmal atrial 
fibrillation.  He was separated from Naval Reserve service in 
October 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the veteran had 
not submitted new and material evidence to reopen a claim of 
service connection for paroxysmal atrial fibrillation.


REMAND

This case was previously adjudicated and denied by the Board 
in an April 2002 appellate decision.  The veteran filed a 
timely appeal of our decision to the United States Court of 
Appeals for Veterans Claims (hereinafter "The Court.").  In 
April 2003, the Court determined that the veteran did not 
received adequate notice of the Veterans Claims Assistance 
Act of 2000 (VCAA) pursuant to the notice requirements set 
forth in the law in 38 U.S.C. § 5103(a).  To remedy this 
defect, the Court and the appellant's attorney filed a joint 
motion remand in April 2003 which vacated the April 2002 
Board decision and remanded the case back to the Board for 
adjudication consistent with the joint motion.

The VCAA, implemented, in part, in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, and to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

As noted by the Court, the veteran has not been provided with 
notice of the provisions of the VCAA with regard to what 
information and evidence is necessary to substantiate his 
claim of entitlement to service connection for a 
cardiovascular disability, to include paroxysmal atrial 
fibrillation, as well as which evidence VA would seek to 
provide and which evidence the claimant was to provide, 
pursuant to the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of 
this procedural defect, this case must be remanded for its 
correction.  The Board cannot correct this deficiency at this 
time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

In addition, we note that the most recent medical examination 
of record addressing the veteran's cardiovascular disability 
was a VA examination conducted over six years ago, in July 
1997.  In the interests of assuring thorough development of 
the veteran's cardiovascular disease claim in light of the 
new bases for service connection as provided in the Veterans 
Benefits and Health Improvement Act of 2000, Pub. L. 106-419, 
§ 301, 114 Stat. 1822 (2000), the veteran should be scheduled 
for a new VA compensation examination conducted by the 
appropriate medical specialist who should provide a medical 
nexus opinion addressing the issue on appeal.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The claims file should be reviewed 
to ensure that all notifice and duty-to-
assist provisions of VCAA are properly 
applied in the development of the claim.


2.  The veteran should be scheduled for 
a medical examination by the appropriate 
specialist to determine the nature of 
the veteran's paroxysmal atrial 
fibrillation.  The examiner should 
provide an opinion as to whether the 
symptoms and manifestations of 
paroxysmal atrial fibrillation that 
occurred on September 13, 1992, while 
the veteran was in INACDUTRA with the 
Naval Reserve, were analogous to an 
acute myocardial infarction or cardiac 
arrest.  The veteran's claims folder 
containing his pertinent medical history 
should be made available for the 
examining physician's review prior to 
the examination.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a cardiovascular disability, to include 
paroxysmal atrial fibrillation.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case discussing the 
pertinent evidence and laws and 
regulations and allowed an opportunity 
to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


